United States Court of Appeals
                     For the First Circuit



No. 19-2204

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        FLORES-GONZÁLEZ,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued May 16, 2022, is amended as
follows:

     On page 29, footnote 16, lines 7-8, change "are specifically"
to "are not specifically"




                                1